Citation Nr: 0020294	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  00-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of service connection for Parkinson's 
disease.

2.  Entitlement to a compensable evaluation for tendonitis of 
the right ankle.

3.  Entitlement to a compensable evaluation for tendonitis of 
the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the United States Army 
Reserves, including periods of active duty for training from 
December 1973 to August 1974; from May 1977 to September 1977 
and, in pertinent part from July 31, 1994 to August 13, 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decisions from the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
Parkinson's disease and denied a compensable evaluation for 
tendonitis of the left and right ankles.


FINDINGS OF FACT

1.  In January 1998 the RO denied the veteran's claim for 
service connection for Parkinson's disease.  Notification was 
sent on March 5, 1998.  The veteran did not appeal within one 
year of being notified.

2.  The additional evidence submitted since January 1998 
includes a letter from a private physician who gives an 
opinion that the veteran's has Parkinson's disease which was 
at likely as not present prior to her separation from the 
reserves in 1994.

3.  This information has not previously been considered and 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for Parkinson's disease.

4.  The symptoms of the veteran's tendonitis of the right 
ankle include functional limitations due to pain, instability 
and weakness, with otherwise full range of motion.

5.  The symptoms of the veteran's tendonitis of the left 
ankle include functional limitations due to pain, instability 
and weakness, with otherwise full range of motion.


CONCLUSIONS OF LAW

1.  The January 1998 RO determination, which denied 
entitlement to service connection for Parkinson's disease is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.1103 (1999)).

2.  Evidence accumulated since the March 1998 RO 
determination is new and material. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of service connection for Parkinson's disease 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a 10 percent rating for tendonitis of 
the right ankle are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1999).

5.  The criteria for a 10 percent rating for tendonitis of 
the left ankle are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen Parkinson's Claim

In January 1998 the RO denied the veteran's claim for service 
connection for Parkinson's disease.  Notification was sent on 
March 5, 1998.  The veteran did not submit a notice of 
disagreement within one year of this letter and the decision 
became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998), 
20.302, 20.1103 (1999).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993). The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991). However, a decision by the U.S. Court of Appeals for 
the Federal Circuit invalidated this standard on the grounds 
that it could impose a higher burden on a veteran than 
imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. § 
3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc); see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

Service medical records previously before the RO revealed no 
signs of Parkinson's on annual reserve examinations from 1980 
to 1994, although treatment for acute musculoskeletal 
problems including the feet, legs and back were noted in 
treatment records from the reserves.  The earliest evidence 
of Parkinson's was a letter dated in August 1997 from a 
private physician, which stated that she was totally disabled 
due to Parkinson's disease.   

Evidence submitted since the January 1998 decision  includes 
a lay statement from a friend purported to be a licensed 
practical nurse (LPN).  This letter stated that the veteran 
had advised the witness back in 1977 that she was diagnosed 
with Parkinson's.  The witness also stated that she had long 
noted the veteran exhibiting symptoms such as difficulty 
standing.

Also submitted since January 1998, is a letter dated January 
2000, which was from a private physician.  This physician 
noted a history from the veteran of treatment for 
musculoskeletal complaints dating back to 1974, with a 
history of her having left the reserves due to an inability 
to maintain the pace of the demands required.  A history of 
multiple joint and soft tissue complaints was noted.  The 
physician forwarded the opinion that it is least as likely as 
not that the veteran had early Parkinson's disease when she 
left the service in 1994.  Other evidence submitted since 
January 1998 revealed ongoing treatment for multiple 
complaints including Parkinson's through 1999.  

The Board finds that the medical evidence, namely the above 
described letters from the veteran's private physicians, is 
"new" as it was not available for review in January 1998 and 
that it is "material" since it bears directly on matters 
which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the medical 
records from 1996 to 1997 and the private physicians' letter 
of January 2000 added to the record are "new and material" to 
the veteran's claim, the claim is reopened.  See 38 C.F.R. § 
3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180. The issue of well-
groundedness is addressed in the following section and the 
issue of the VA's duty to assist is addressed in the remand 
portion of this decision.

Well-groundedness

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1111 
(West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131 (West 1991).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Upon review of the evidence both old and new, the Board finds 
that the competent medical evidence reveals a current 
disability of Parkinson's, there is evidence of multiple soft 
tissue and joint complaints in service, and the physician's 
letter of January 2000 suggests a nexus between the 
Parkinson's disease and service; therefore, the Board 
concludes that the claim is well- grounded.


Increased Ratings for Bilateral Ankles

Factual Background

Service medical records from the appellant's period of active 
duty for training in August 1994 reveal that she was seen on 
August 5, 1994 for complaints of her ankles and heels rubbing 
the back of her boots causing blisters.  A sick slip issued 
on August 5, 1994 placed her on a profile to wear white socks 
and tennis shoes until August 14, 1994.  On August 7, 1994, 
she was treated for complaints of both feet and ankles being 
swollen, with no trauma related.  She was diagnosed with 
peripheral edema, and a history was given of the appellant 
having been out in the field for the past two weeks and on 
her feet for quite a bit.  On August 13, 1994, she underwent 
a line of duty physical examination for Achilles tendon 
injury and gave a history of injuring herself jumping off the 
back of a truck on August 5, 1994.  The report from this 
August 13, 1994 examination also mentioned her developing 
irritation in the heels while wearing boots.

Private clinical records include an October 1994 X-ray study, 
which showed no acute bony abnormality other than minimal 
calcaneal spurring of the right foot.  A November 1994 
magnetic resonance imaging (MRI) of the left foot revealed 
findings compatible with the presence of localized fluid 
and/or inflammatory soft tissue changes, and findings 
suggesting the presence of a healed benign fibrous cortical 
defect.  

A May 1995 VA clinical record shows complaints of persistent 
pain and swelling of the left ankle and noted the history of 
an injury in August 1994 while in the National Guard.  A VA 
clinical record from September 1995 reflects treatment for 
left ankle complaints, with the appellant having requested a 
special stocking.  The left ankle was noted to have mild 
swelling and tenderness and the diagnostic impression 
rendered was chronic sprain, left ankle. 

The report from a February 1997 VA examination revealed a 
history elicited from the appellant of injuring her feet and 
ankles after jumping from a truck in August 1994, with both 
feet reported to have been swollen and sore the next day.  
There is no indication that the claims file was reviewed by 
the examiner; who noted that the appellant brought along 
medical records of her own.  Findings on physical examination 
were minimal swelling of the left ankle, and tenderness on 
moderate palpation over the left anterior tibial tendon.  The 
right foot was tender on moderate palpation of the right 
heel, and tender on pressure of the first metatarsal 
phalangeal joint.  No tenderness of palpation of the Achilles 
tendon was noted on either foot.  X-ray study of both ankles 
revealed soft tissue swelling only.  The impression rendered 
was anterior tibialis tendonitis, left and calcaneal spur.  

Private treatment records include treatment for ankle 
complaints from 1998 through 1999.  In November 1998, she 
presented with complaints that included chronic pain and 
swelling in both ankles.  The ankles were said to have full 
range of motion, but she was exquisitely tender over the 
navicular tubercle, bilaterally, left greater than right.  
She also had painful arches to palpation.  There was 
tenderness on palpation along the ostrigonom specifically 
when the flexor hallucis was palpated in the fibro-osseous 
tunnel.  Gait was antalgic and there was some noted edema to 
both ankles.  She could heel toe walk without difficulty.  
The rest of the ankle examination was unremarkable.  The X 
rays of both ankles taken in November 1998 revealed evidence 
of an ostrigonom in the right ankle, with no evidence of 
fracture, dislocation or other osseous abnormalities in the 
left ankle.  The diagnoses were bilateral posterior tibial 
tendonitis and tenosynovitis of the right flexor hallucis 
longus tendon.  Options discussed were either placement in a 
long left leg cast for the left ankle, described as the most 
symptomatic body part or of placement into bilateral ankle 
stir up splints, also known as air casts to wear ambulating 
outside the house.  She opted for the aircast for the time 
being, and would agree to the long cast if there were no 
improvement.  By December 1998, she was said to be feeling 
much better, with decreased swelling and hoped not to be 
placed in a (long) cast.  She was doing physical therapy and 
wearing the air cast.  She still had significant tenderness 
along the left posterior tibial tendon and 3/5 weakness to 
plantar flexion.  The gait was antalgic secondary to 
Parkinson's disease.  On physical examination the right ankle 
posterior tibial tendon was minimally tender, with good range 
of motion and strength.  Other findings were unremarkable.  
The assessment continued to be the same as from November 
1998, except that bilateral posterior tibial tendonitis was 
assessed as greater on the left than right.  Because she was 
making significant progress, plans to put her in a cast were 
put on hold.  

On follow up in January 1999, she still was having ankle 
pain, left greater than right and pointed to the medial 
inferior aspects of the medial malleolus.  She was still 
using air cast braces.  On examination, the tibial tendons 
still had tendon thickening.  The tendon was intact, but 
tender at the insertional area.  She was assessed as 
unchanged.  By March 1999, she was noted to have obtained 
lace up ankle braces and was still complaining of pain and 
swelling in the ankle in the dorsum of the foot, as well as 
arch pain.  She had difficulty rotating the ankle.  Compared 
to her previous visit, she was doing well, and it was 
believed that her Parkinson's was getting worse, and may have 
something to do with her complaints of on and off discomfort.  
The plan was to continue wearing the ankle brace and it was 
opined that physical therapy would not likely make a 
difference.  

On follow up in April 1999, she complained of more swelling 
in the ankles, but felt she was making an improvement as 
well.  On physical examination, she had palpable tenderness 
over the posterior tibial tendon bilaterally, right more than 
left.  Also when the physician isolated the flexor hallucis 
longus tendon on the right, there was more tenderness than on 
the left.  Some pitting edema bilaterally was noted.  Further 
exam was unremarkable.  The assessment continued to be 
bilateral posterior tibial tendonitis, left greater than 
right, and tenosynovitis of the right flexor hallucis longus 
tendon.  

The report from a May 1999 VA examination revealed complaints 
of both ankle pain and swelling, the left more than the 
right.  A history of the August 1994 incident of her jumping 
from the truck was mentioned.  Presently, her ankles were 
stiff and slightly swollen early in the morning and were said 
to worsen throughout the day.  The pain was described on a 
scale of 0 to 10, with 10 being the worst, as a 4 in the 
morning and a 10 by the end of the day.  She was said to be 
given a water pill for swelling and also given ankle braces 
for both legs in March 1997.  Additional private medical 
records were reviewed.  She was diagnosed with bilateral 
posterior tibia tendonitis, left knee, degenerative joint 
arthritis and meniscal tear and tenosynovitis of the right 
flexor hallucis longus tendon.  She was said to have 
Parkinson's disease and primary hyperparathyroidism, 
diagnosed in August 1997.  She was noted to have general 
stiffness and poor balance and slight tremors.  She hardly 
was said to walk anymore and had not worked since then.  She 
was said to have driven herself to the clinic and walked 
slowly at least 200 feet from the hospital entrance.  She was 
still (capable of) self care.

On physical examination, her gait was antalgic, she had 
bradykinesia, used a cane and walked a few steps slowly.  She 
was wearing bilateral ankle braces, removed the braces and 
walked a few steps slowly.  She had a slight weakness on 
dorsiflexion of the left foot.  Dorsiflexion of the left big 
toe is 1-2/5 versus 2-3/5 on the right pain.  She was mild to 
moderately tender on palpation of the extensor longus 
hallucis longus, posterior tibialis tendon, more tender on 
the peroneal tendons below the lateral malleolus and anterior 
tibialis tendon below the lateral malleolus and anterior 
tibials tendon bilaterally, the left more than right.  She 
was also tender on palpation of the distal third of both 
legs.  Calf muscle circumferences were equal.  Achilles 
tendons and calcaneus were not tender.  There was minimal 
swelling but no increased warmth on the left ankle or foot.  
Pedal pulses were +2.  Both ankles have full range of motion.  
She could walk on her toes and heels very slightly.  The 
diagnosis was tendonitis, bilateral ankles.  

Review of the claims folder revealed that she has ingrown 
toenails and had surgery.  There was no evidence of foot 
lesions at the present time.  Her ankle disability began 
after her injury in the service.  Her Parkinson's was opined 
to be contributory to her disability.  Joint stiffness and 
gait disturbance was a common manifestation of Parkinson's 
disease.  

A VA treatment record from October 1999 noted treatment for 
complaints of painful and unstable ankles.  A history of 
problems with the ankles since her service related injury was 
given; she was also noted to have Parkinson's.  She was said 
to use a "lace up" ankle brace on the left.  Muscle 
strength on the right was 4/5, 3/5 with plantar flexion, but 
2/5 with dorsiflexion.  Clonic muscle movements were noted 
with ankle jerk dorsiflexion.  No significant muscle strength 
difference was noted between the two legs.  The assessment 
was reduced muscle strength on left leg with most of weakness 
noted with ankle jerk dorsiflexion.  Parkinson's was also 
diagnosed.  She was sent to prosthetics for casting and 
instructed to wear more supportive shoe gear for stability.  


Analysis

Disability evaluations are determined by the application of 
the VA's schedule for rating disabilities (rating schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (1999).  A disability of the ankle 
is rated in accordance with 38 C.F.R. Part 4, Diagnostic Code 
5271.  A minimum 10 percent rating is assigned when there is 
limited motion of the ankle which is moderate.  A 20 percent 
evaluation is assigned when there is motion restriction of an 
ankle which is marked. 38 C.F.R. § 4.71a, Code 5271 (1999).  
Pursuant to VA law, full ankle range of motion is defined as 
0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71a (Plate II) (1999).

The veteran's service connected bilateral tendonitis of the 
ankles is currently evaluated as noncompensable.   In order 
for there to be assigned a higher rating for an ankle 
disability, there must be shown to be moderate limitation of 
motion.  

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  VA regulations require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40; see 
also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, the veteran's symptoms 
associated with her service connected tendonitis of the left 
and right ankles warrant an increased evaluation of 10 
percent, but no higher for each ankle.  While the range of 
motion was full for the ankles bilaterally on both the May 
1999 VA examination and a November 1998 private evaluation, 
she presented with additional disability due to pain, 
weakened movement and instability bilaterally.  This 
additional disability repeatedly was shown to include 
palpable tenderness over the posterior tibial tendon 
bilaterally, which was greater on the right side than the 
left in April 1999; otherwise, the record, including the May 
1999 VA examination shows that the left ankle was repeatedly 
found to be more painful.  The veteran's ankles were also 
shown to have additional disability due to instability as 
shown by the need for bilateral ankle braces, although again, 
the bracing was more necessary for the left side than the 
right, and in October 1999, the brace was limited to the left 
side.  She had difficulty rotating the ankle(s) in March 
1999, although this was felt to be possibly due to 
Parkinson's; this the treatment record did not rule out the 
service-connected tendonitis in both ankles.  Likewise, the 
May 1999 VA examination opined that Parkinson's was 
contributing to the ankle disabilities, but did not 
disassociate all symptoms from the service connected 
pathology.  

Overall, the Board finds that the disability picture for both 
the left and right ankles, with symptoms such as pain, 
swelling and instability more nearly approximates the 
criteria required for a 10 percent rating under DC 5271 for 
moderate limitation of motion, with consideration of 
functional loss from pain, weakness and instability, pursuant 
to the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and 
Deluca, supra.  However, the overall disability picture for 
either the left or right ankle does not closely approximate 
the criteria for a marked limitation of motion which would 
warrant a 20 percent evaluation.  While the left ankle was 
repeatedly shown to be more symptomatic than the left ankle, 
the symptoms were not of such severity to closely resemble a 
marked limitation of motion.  

The Board finds, therefore, that entitlement to a disability 
rating in excess of 10 percent for the left and right ankles 
is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In 
this case, the Board finds no provision upon which to assign 
a higher rating above 10 percent per ankle, for the left or 
right ankle.


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for Parkinson's 
disease, the claim is reopened.

The veteran's claim for entitlement to service connection for 
Parkinson's disease is well grounded.

Entitlement to a 10 percent disability rating, but no higher, 
for tendonitis of the right ankle is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a 10 percent disability rating, but no higher, 
for tendonitis of the left ankle is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND


The Board notes the Court has held that prior to a de novo 
review on the merits for a reopened claim it must be shown 
that VA has met its duty to assist in the development of the 
underlying service connection claim.  See Elkins, No. 97- 
1534; winters, No. 97-2180.  VA has a statutory duty to 
assist in the development of evidence pertinent to a well- 
grounded claim. 38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

In this case, the record reflects the veteran has not been 
provided a VA examination for an opinion as to the etiology 
of his Parkinson's disease.  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken. 38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided her with relevant treatment 
for Parkinson's disease, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran, including those mentioned 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the etiology of her claimed 
Parkinson's disease.  All indicated tests 
and studies should be undertaken.  The 
entire claims file to include records 
obtained pursuant to the above, should be 
directed to the VA examiner who should 
give a medical opinion regarding the 
relationship between the veteran's 
current Parkinson's and her periods of 
active duty for training.  It is noted 
that her active duty for training 
included a period from July 31, 1994 to 
August 13, 1994.  After review of the 
record and examination of the veteran, 
the examiner is requested to identify the 
nature and extent of any Parkinson's 
disease and determine whether it is more 
likely, less likely, or as likely as not 
that Parkinson's disease began during a 
period of active duty for training, or 
was aggravated therein.  The examiner 
should identify the information on which 
any opinion is based.  The opinions 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to service connection on the 
merits.  In the event the benefit sought 
is not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. §  7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and her representative should be 
afforded the opportunity to respond thereto.  The case should 
be returned to the Board for further appellate consideration.  
By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  The purpose of the REMAND  is to further develop the 
record.  No action is required of the veteran until she is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



